IN THE COMMONWEATH COURT OF PENNSYLVANIA

William Sowich and Nancy Sowich            :
                                           :
             v.                            :
                                           :
The Zoning Hearing Board of Brown          :
Township and Edgewood Estates, Inc.        :
                                           :
             v.                            :
                                           :
The Zoning Hearing Board of Brown          :
Township                                   :
                                           :
             v.                            :   No. 1555 C.D. 2019
                                           :   Argued: December 7, 2020
Brown Township                             :
                                           :
Appeal of: Edgewood Estates, Inc.          :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge1
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                   FILED: January 26, 2021

             Edgewood Estates, Inc. (Landowner) has appealed an order of the Court
of Common Pleas of Mifflin County (trial court) following a remand from this Court.
The issue before this Court is whether Landowner’s use of the property for crushing
and grinding stone was a lawful nonconforming use that predated the restrictions in
the Brown Township Zoning Ordinance (Zoning Ordinance).2 The trial court held



1
  This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
2
  BROWN TOWNSHIP ZONING ORDINANCE (2011).
that evidence of this use by Landowner’s predecessor did not entitle Landowner to
continue this use. Concluding that the trial court erred, we reverse.
                                    Background
             The relevant facts and procedural history in this case are as follows.
Since 2006, Landowner has owned a 23-acre property in Brown Township
(Township). The Township’s 1979 Zoning Ordinance placed the northwestern part
of Landowner’s property in the R-1 (Rural Residential) Zoning District and the
southeastern part of the property in the C (Commercial) Zoning District. In February
of 2011, the Township amended the Zoning Ordinance, placing the entire property
in the R-1 Zoning District, with the exception of a 500-foot-wide strip abutting Route
322, which is zoned Commercial.
             On September 28, 2015, the Township’s zoning officer issued a notice
of violation to Landowner for several activities conducted on the property including
“[g]rinding [s]tone to make small stones from large stones[.]” Reproduced Record
at 3a (R.R.__). The notice stated that grinding stone is not permitted under the 2011
Zoning Ordinance, which limits the “permitted by right” uses in the R-1 District to
the following:

                 • Agriculture

                 • Cemetery

                 • Emergency Services

                 • Forestry

                 • House of Worship

                 • Municipal Building, Park or Playground

                 • Single Family Detached Dwelling

                                          2
                 • Vacation Home

ZONING ORDINANCE §502(1); R.R. 595a.
              Landowner appealed to the Zoning Hearing Board (Zoning Board),
asserting that its activities were lawful nonconforming uses that predated the 2011
amendment to the Zoning Ordinance. On November 23, 2015, the Zoning Board
held a hearing, granting intervention to William and Nancy Sowich (Objectors),
owners of an adjacent property.
              Michael Watson, president and owner of Landowner, testified that his
company acquired the property from Trumbull Corporation on April 7, 2006. When
Trumbull built a section of Route 322 in early 2000, it dumped the construction
debris on the property. Accordingly, when Landowner took possession of the
property, there was a 40-foot pile of fill consisting of “[c]oncrete, rock, topsoil,
concrete pipe, broken concrete barriers, [and] concrete from highway[.]” Notes of
Testimony (N.T.), 11/23/2015, at 34; R.R. 173a. This 40-foot-tall pile sat on top of
another pile of aggregate. Watson testified that Landowner uses the property to
“haul in fill, to take fill out, to store various construction material[s], as a stock yard.”
Id. at 52; R.R. 191a.
              Watson testified that Landowner has crushed stone on the property
three times since its acquisition in 2006: in the spring of 2015, sometime in 2013,
and “[o]ne other time before that.” Id. at 60; R.R. 199a. The crushing was necessary
to “break the rocks down to smaller rocks” for different uses in Landowner’s
landscaping and construction business. Id. at 61; R.R. 200a.
              Before the Zoning Board, Landowner argued that the activities cited in
the notice of violation, including stone crushing and grinding, were comparable to



                                             3
those conducted at a sawmill or a planing mill, which use was expressly permitted
in the R-1 District under the 1979 Zoning Ordinance. In support, Watson testified:

            [Counsel]: And can [the property] be used as forestry uses?

            [Watson]: Yes.

            [Counsel]: In what manner?

            [Watson]: You could put the same thing, you could grind mulch
            there, you could haul mulch in everyday, you could haul logs in.
            You can have a sawmill in there…. Because it does have a good
            base for that.

            [Counsel]: To do those kind of uses would [] require putting
            some kind of heavy machinery in there?

            [Watson]: Yes.

            [Counsel]: And require trucks coming in?

            [Watson]: Yes.
Id. at 67-68; R.R. 206a-07a.
            By decision of January 7, 2016, the Zoning Board concluded, inter alia,
that Landowner’s use of the property for crushing and grinding stone was not a
lawful nonconforming use because it had been abandoned, noting that Watson
testified that Landowner had ground stone only three times since 2006. The Zoning
Board concluded, however, that depositing and removing fill was a lawful
nonconforming use.
            Landowner appealed to the trial court and argued, inter alia, that the
Zoning Board erred in finding that crushing and grinding stone was a use different
from depositing and removing fill. Landowner filed a motion to present additional



                                         4
evidence on the question of whether stone crushing was a preexisting
nonconforming use.
             The trial court granted Landowner’s motion and remanded the matter
to the Zoning Board to take additional evidence, which it did on May 30, 2017. At
the hearing, Watson testified that both Landowner and the prior owner, Trumbull,
had deposited “large pieces of concrete,” “broken-up concrete,” “large rocks, small
rocks, fill dirt, shelling material, topsoil, asphalt,” and “construction materials [such
as] pipe, catch basins” on the property.        N.T., 5/30/2017, at 11; R.R. 381a.
Landowner sold these materials for the construction of houses, truck garages, roads,
and log yards. The rocks cannot be removed, in many cases, or used without first
grinding and crushing them. Id. at 26; R.R. 396a. Watson testified in pertinent part:

             [Counsel]: Have you [crushed rocks] periodically since you
             purchased the property?

                                      ***

             [Watson]: We have done that, like I said, I busted up stuff with
             my hammer on the hoe to get it smaller to get it out of there and
             we have crushed.

             [Counsel]: Have other people also crushed for you?

             [Watson]: Yes.

             [Counsel]: Or crushed there?

             [Watson]: Yes.

                                      ***

             [Counsel]: [Y]ou seem to distinguish between grinding of stone
             into small stone and fill. What is the difference[?]

             [Watson]: The fill we can use on the bottom, but we always need
             something to cover it, so you can grab on. The only reason I

                                            5
             haven’t grounded anything, is I still have some left from the last
             time I grinded there, so I don’t need any at this point.
Id. at 22, 40; R.R. 392a, 410a. Landowner submitted business invoices, two of
which, dated May 7, 2013, and April 6, 2015, showed that Landowner contracted
with Reiff Brothers Excavating for stone crushing.
             Numerous witnesses testified about their past business transactions
with Landowner. Relevant here, the owner of Fultz Construction Hauling testified
that he had been to the property “many times” since Landowner acquired the
property, and he saw trucks “bringing in or removing materials” and “the crusher
out there operating” “a couple [of] times.” N.T., 5/30/2017, at 75; R.R. 445a. The
owner of a farm adjacent to Landowner’s property testified that he observed “a
crusher sitting [on the property]” several times, with the first appearance taking place
“[p]robably about 2010 or 2011[.]” Id. at 80; R.R. 450a. A former employee of
Landowner, Matthew Fisher, testified that between 2007 and 2014, he “sorted rock
out,” “hauled material in, loaded the crusher, [and] piled the crushings up in piles[.]”
Id. at 98; R.R. 468a. An employee of Metzler Forest Products, Jamie Fultz, testified
that when Landowner purchased the property he “helped put the development in
there” and operated heavy equipment. Id. at 87; R.R. 457a. More specifically, he
testified:

             [Counsel]: Did you ever operate equipment yourself there?

             [Fultz]: Yes, trackhoes, dozers, everything.

                                               ***

             [Counsel]: How about hammers, break up rock?

             [Fultz]: Hammers, yes.

             [Counsel]: Grinding operation?

                                           6
             [Fultz]: I don’t – I just remember Trumbull[]. I don’t remember.
             That must have been after I was employed at Metzler’s.

             [Counsel]: So you don’t – during up to 2007, I think you said you
             left?

             [Fultz]: [Yes].

             [Counsel]: The two-year period that [Landowner] owned it, he
             didn’t have any grinding there that you recall?

             [Fultz]: Not that I recall of.

             [Counsel]: But you said before that you remember it?

             [Fultz]: I remember Trumbull had a crusher in there.

             [Counsel]: Okay. Do you know when that would have been?

             [Fultz]: Well, it would have been around [19]97-[]98.
Id. at 87-88; R.R. 457a-58a.
             The Zoning Board did not issue a written decision with findings of fact
on the additional evidence. Instead, it “transmitted [the record] to the [trial court]
for further proceedings.” Id. at 8; R.R. 378a.
             By order and opinion dated April 16, 2018, the trial court affirmed the
Zoning Board decision of January 7, 2016. It concluded, inter alia, that the use of
the property for crushing and grinding stone had been abandoned. Section 1805(5)
of the Zoning Ordinance provides that where a nonconforming use has ceased for a
period of two years, the property must thereafter be used in conformity with the
Zoning Ordinance. ZONING ORDINANCE §1805(5); R.R. 755a. The trial court
reasoned that although Landowner had ground stone on the property three times
since 2006, this did not establish that “the grinding had been an ongoing operation
at any time in the past.” Trial Court Opinion, 4/16/2018, at 8; R.R. 104a. Neither


                                              7
the trial court nor the Zoning Board decided whether Landowner’s use of the
property for crushing and grinding stone constituted a lawful nonconforming use.
                      This Court’s July 29, 2019, Decision
             Landowner appealed to this Court. By decision and order of July 29,
2019, this Court held, inter alia, that the trial court erred in affirming the Zoning
Board’s determination that Landowner had abandoned the grinding use because
there was no evidence that Landowner intended to abandon this use and actually did
abandon it. Sowich v. Zoning Hearing Board of Brown Township, 214 A.3d 775,
786 (Pa. Cmwlth. 2019) (citing Latrobe Speedway, Inc. v. Zoning Hearing Board of
Unity Township, 686 A.2d 888, 890 (Pa. Cmwlth. 1996)). The trial court did not
find whether or not stone grinding operations existed before 2011. Nor did it find
whether this activity was substantially similar to a sawmill and planing mill. The
1979 Zoning Ordinance permitted a “sawmill [and] planing mill” in the R-1 District
and any other “service or use” “substantially similar to” those described therein.
Former Zoning Ordinance §502.A(2), 502.A(11); R.R. 796a-97a. The question was
whether Landowner’s operation was similar to a sawmill and planing mill operation
and, as such, lawful under the 1979 Zoning Ordinance. Accordingly, this Court
remanded the matter to the trial court to make the necessary findings of fact based
on the existing record as supplemented by the additional evidence presented at the
May 30, 2017, hearing before the Zoning Board. Sowich, 214 A.3d at 790.
                     Trial Court’s October 4, 2019, Decision
             On remand, the trial court held that Landowner did not establish that
stone crushing and grinding took place on the property prior to 2011. Watson
testified that he had crushed stone on the property three times since 2006: in the
spring of 2015, sometime in 2013, and “[o]ne other time before that.” N.T.,


                                         8
11/23/2015, at 60; R.R. 199a. Two invoices submitted by Landowner showed that
stone crushing was done on the property in May 2013 and April 2015. Other
invoices presented by Landowner did not relate to stone crushing. The trial court
further found that the witnesses who testified at the May 30, 2017, remand hearing
before the Zoning Board could not definitively “place the crushing operation prior
to 2011.” Trial Court Opinion, 10/4/2019, at 2-3; R.R. 917a-18a. Although Fultz
testified that he saw “a crusher” on the property in 1997 or 1998, the trial court
explained that “[t]his crushing was done by a prior owner of the property” and, thus,
irrelevant. Id. at 4; R.R. 919a.
             The trial court further found that “[l]ittle to no testimony” was
presented as to whether the stone grinding operation was substantially similar to
those conducted at a sawmill and planing mill as allowed under the 1979 Zoning
Ordinance. Id. at 4; R.R. 919a. Watson testified that both his operation and a
sawmill required heavy machinery and trucks. The trial court opined that the use of
heavy machinery “is not exclusive to this industry and the [trial court] cannot
speculate as to any further similarities.” Id. at 5; R.R. 920a. The trial court held that
Landowner did not establish that grinding stone on the property was a lawful use
under the 1979 Zoning Ordinance.
             On October 23, 2019, Landowner filed a motion for reconsideration,
which the trial court denied on October 29, 2019. Landowner appealed to this Court
on November 4, 2019.




                                           9
                                             Appeal
               On appeal,3 Landowner argues that the trial court erred in holding that
Landowner’s use of the property for grinding stone did not constitute a lawful
nonconforming use. Landowner presented testimony that grinding stone occurred
on the property at least as early as the 1990s. The fact that stone grinding took place
under prior ownership was irrelevant to this analysis. A lawful nonconforming use,
once established, is “a property right of constitutional dimensions,” which “follows
the property upon sale to a new owner.” Landowner Brief at 17. Further, Watson
testified that stone crushing involved equipment and operations similar to those used
in a sawmill operation. He pointed out that mulching wood is similar to crushing
stone, and both involve large machinery and trucks. The trial court did not discredit
Watson’s testimony, and neither the Township nor Objectors presented any contrary
evidence on this question or even cross-examined Watson. As such, Landowner
argues that the trial court erred and abused its discretion in concluding that stone
crushing or grinding was not substantially similar to a sawmill operation, which was
a use expressly allowed under the 1979 Zoning Ordinance in the R-1 District.



3
  Where the trial court does not accept additional evidence, this Court determines on review
whether the zoning board committed an error of law or “a manifest abuse of discretion.” Valley
View Civic Association v. Zoning Board of Adjustment, 462 A.2d 637, 639 (Pa. 1983). A zoning
board abuses its discretion “only if its findings are not supported by substantial evidence.” Id. at
640. Substantial evidence is “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Id.
         However, where the trial court accepts additional evidence, we must determine whether
the trial court abused its discretion or committed an error of law. Crystal Forest Associates, LP v.
Buckingham Township Supervisors, 872 A.2d 206, 212 n.11 (Pa. Cmwlth. 2005). In addition,
where a trial court accepts additional evidence concerning only a single issue, the court is not
required to hear the entire matter on its merits, and may consider only that specific issue de novo.
Id.; Cherry Valley Associates v. Stroud Township Board of Supervisors, 554 A.2d 149, 151 (Pa.
Cmwlth. 1989).
                                                10
             Objectors respond that Landowner carries the burden of establishing a
lawful nonconforming use, and it did not demonstrate that stone crushing and
grinding occurred before the enactment of the 2011 Zoning Ordinance. They also
contend that Landowner had the burden to demonstrate that a stone crushing
operation has “characteristics in common to a great or significant extent” with a
sawmill operation, and it did not meet its burden. Objectors’ Brief at 10.
                                     Analysis
             A lawful nonconforming use is a use that predates the enactment of a
prohibitory zoning restriction. Hafner v. Zoning Hearing Board of Allen Township,
974 A.2d 1204, 1210 (Pa. Cmwlth. 2009). The ability to maintain a nonconforming
use is “only available for uses that were lawful when they came into existence and
which existed when the ordinance took effect.” Id. at 1210-11. “Preexisting illegal
uses cannot become nonconforming uses.” Id. at 1211.
             The burden of proving the existence of a nonconforming use lies with
the property owner. Jones v. Township of North Huntingdon Zoning Hearing Board,
467 A.2d 1206, 1207 (Pa. Cmwlth. 1983). To establish a prior nonconforming use,
the property owner must provide “objective evidence that the subject land was
devoted to such use at the time the zoning ordinance was enacted.” Smalley v.
Zoning Hearing Board of Middletown Township, 834 A.2d 535, 538-39 (Pa. 2003).
Satisfying this burden requires conclusive proof by way of objective evidence of the
precise extent, nature, time of creation and continuation of the alleged
nonconforming use.” Jones, 467 A.2d at 1207. When acting as factfinder, “it is the
province of a trial court to weigh conflicting testimony and determine credibility.”
D’Emilio v. Board of Supervisors, Township of Bensalem, 628 A.2d 1230, 1233 (Pa.




                                         11
Cmwlth. 1993). The trial court is “free to reject even uncontradicted testimony it
finds lacking in credibility.” Id.
             Here, to establish a nonconforming use, Landowner had to prove, first,
that the property was used for stone crushing and grinding prior to enactment of the
Zoning Ordinance in 2011. In support, Landowner presented testimony of numerous
witnesses on the grinding operations on the property. Specifically, Fultz testified
that he remembered seeing a crusher on the property in 1997 or 1998. Fultz’s
testimony was not rejected as incredible; instead, the trial court reasoned that “[t]his
crushing was done by a prior owner of the property” and, thus, irrelevant. Trial
Court Opinion, 10/4/2019, at 4; R.R. 919a. Landowner argues that the trial court
erred in holding that the prior owner’s use was irrelevant. A nonconforming use,
once established, becomes a vested property right and follows the property. It is not
personal to the owner. We agree.
              “A lawful nonconforming use establishes in the property owner a
vested property right which cannot be abrogated or destroyed unless it is a nuisance,
it is abandoned or it is extinguished by eminent domain.” Keystone Outdoor
Advertising v. Department of Transportation, 687 A.2d 47, 51 (Pa. Cmwlth. 1996);
DoMiJo, LLC v. McLain, 41 A.3d 967 (Pa. Cmwlth. 2012) (property owner was not
precluded from continuing nonconforming use of its property on the basis that it
failed to timely re-register the use after purchasing the subject property). “As such,
a property owner’s right to continue operating a legal nonconforming use on its
property is an interest that runs with the land, so long as the use is not abandoned.”
DoMiJo, 41 A.3d at 972 (emphasis added).
             The trial court erred in holding that the prior owner’s use of the property
for grinding and crushing stone was irrelevant. The trial court accepted the fact that


                                          12
stone crushing and grinding took place between 1997 and 1998, and this established
that this use took place prior to the enactment of the 2011 ordinance.            This
nonconforming use ran with the land and, thus, Landowner was permitted to
continue the use after its acquisition of the property in 2006.
             We turn next to the question of whether stone crushing was a lawful
use of the property under the 1979 Zoning Ordinance, which did not expressly permit
rock crushing. It did permit a “sawmill [and] planing mill,” as well as any use
“substantially similar to” a sawmill and planing mill. Former ZONING ORDINANCE
§502.A(2), 502.A(11). Watson testified that a sawmill involved the operation of the
same type of heavy equipment and trucks, noting that mulching wood was similar to
crushing and grinding stone. Both involve grinding and hauling and “require trucks
coming in.” N.T., 11/23/2015, at 67-68; R.R. 206a-07a.
             Watson testified without contradiction or even cross-examination that
the two uses were substantially similar. The trial court did not find Watson’s
testimony incredible; rather, it found the testimony inadequate, noting that the use
of heavy machinery “is not exclusive to this industry.” Trial Court Opinion,
10/4/2019, at 5; R.R. 920a. This is true, but the point of the similarity inquiry is to
measure the impact of the use, such as “overcrowding of land, blight, danger and
congestion in travel and transportation, loss of health, life or property from fire,
flood, panic or other dangers.” ZONING ORDINANCE §103(B)(2) (regarding purpose
and community development objectives of the Zoning Ordinance); R.R. 559a. See
also Frederick v. Allegheny Township Zoning Hearing Board, 196 A.3d 677 (Pa.
Cmwlth. 2018) (stating that “zoning regulates the use of land and not the particulars
of developments and construction”) (quotation omitted). Landowner did not need




                                          13
to provide a technical assessment of the similarities in the business models of a stone
grinding and sawmill operation, as suggested by the trial court and Objectors.
             Both a sawmill and stone grinding operations are quasi-industrial
activities that take place in rural areas. Watson’s testimony showed that both
activities produce the same impact upon the use of land in terms of truck traffic and
noise, and both involve the presence of workers to operate the heavy equipment.
Neither the Township nor Objectors challenged Watson’s testimony or presented
contrary evidence to show a difference in the uses, and the trial court did not discredit
Watson’s testimony.       The trial court abused its discretion in holding that
Landowner’s evidence on the similarity between stone grinding and sawmill
operation was inadequate.
                                      Conclusion
             In sum, the trial court erred in holding that Landowner’s use of the
property for grinding stone did not constitute a lawful nonconforming use. The trial
court found that stone crushing and grinding took place between 1997 and 1998, and
this finding established that the grinding use took place prior to the enactment of the
2011 Zoning Ordinance. Further, Landowner presented uncontroverted evidence
that both stone crushing and sawmill operations produce a substantially similar
impact upon the use of land in terms of truck traffic and noise, and the trial court did
not find that evidence incredible. Landowner’s evidence established that a grinding
operation was lawful under the 1979 Zoning Ordinance.
             For these reasons, we reverse the trial court’s October 4, 2019, decision.

                                     _____________________________________
                                     MARY HANNAH LEAVITT, President Judge




                                           14
          IN THE COMMONWEATH COURT OF PENNSYLVANIA

William Sowich and Nancy Sowich         :
                                        :
            v.                          :
                                        :
The Zoning Hearing Board of Brown       :
Township and Edgewood Estates, Inc.     :
                                        :
            v.                          :
                                        :
The Zoning Hearing Board of Brown       :
Township                                :
                                        :
            v.                          :   No. 1555 C.D. 2019
                                        :
Brown Township                          :
                                        :
Appeal of: Edgewood Estates, Inc.       :


                                    ORDER

            AND NOW, this 26th day of January, 2021, the order of the Court of
Common Pleas of Mifflin County, dated October 4, 2019, in the above-captioned
matter is REVERSED.
                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge